IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-70,739-01


EX PARTE CYD LAVAN ALEXANDER, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 719413 IN THE 8th DISTRICT COURT
FROM HOPKINS COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of failure to appear,
enhanced by a prior conviction, and sentenced to twenty years' imprisonment. 
	On the required form for applications pursuant to Article 11.07 Applicant has designated the
cause number for this conviction as 618997-BF, which in fact is the cause number for his civil bond
forfeiture proceeding.  As such, applicant has failed to comply with Texas Rule of Appellate
Procedure 73.1 (c) ["must provide all information required by the form"], and this application is
therefore dismissed.
	It is so ordered on this the 11th day of February,  2009.

Filed: February 11, 2009
Do not publish